FILED
                               NOT FOR PUBLICATION                          DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



CORNELIO C. CASTRO-CABRERA;                        No. 08-72923
MIRIA YOLANDA MENDEZ-
JOLOMOCOX, a.k.a. Nancy Celis,                     Agency Nos.    A074-257-919
                                                                  A095-303-184
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Cornelio C. Castro-Cabrera and Miria Yolanda Mendez-Jolomocox, natives

and citizens of Guatemala, petition for review of the Board of Immigration

Appeals’ order dismissing their appeal from an immigration judge’s decision


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their applications for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that Castro-

Cabrera failed to establish the harm he suffered or fears is on account of any

protected ground. See id. at 482-84. Substantial evidence also supports the

agency’s determination that, even if Mendez-Jolomocox’s asylum application was

timely filed, she failed to establish a protected ground represented one central

reason for the harm she suffered or fears in Guatemala. See id.; see also Molina-

Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001) (personal retribution is not

persecution on account of a protected ground). Accordingly, we deny the petition

as to petitioners’ asylum claims. See Ochave v. INS, 254 F.3d 859, 865 (9th

Cir. 2001) (“Asylum generally is not available to victims of civil strife, unless they

are singled out on account of a protected ground.”).

      Because petitioners failed to establish eligibility for asylum, they necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                           2                                     08-72923
      Finally, petitioners fail to raise any substantive challenge to the denial of

their CAT claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not addressed in the argument portion of a brief are deemed

waived).

      PETITION FOR REVIEW DENIED.




                                           3                                     08-72923